Citation Nr: 1429846	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  07-28 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for the residuals of a head injury.

2.  Entitlement to service connection for the residuals of a head injury.

3.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder.

4.  Entitlement to service connection for left ear hearing loss.

5.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to February 1970.

This case comes to the Board of Veterans' Appeals (Board) from December 2005 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In January 2014, the Veteran testified during a Board hearing at the RO.  

The issues of entitlement to service connection for the residuals of a head injury, and a psychiatric disability, and entitlement to a total disability rating based on individual unemployability (TDIU) are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2002 rating decision denied service connection for the residuals of a head injury.  The Veteran was notified of the decision and of his appellate rights, but did not initiate an appeal.

2.  The evidence received since the March 2002 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for the residuals of a head injury, and raises a reasonable possibility of substantiating the claim.  

3.  Resolving reasonable doubt in the Veteran's favor, a mood disorder is causally related to active service.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision which denied service connection for the residuals of a head injury is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the March 2002 rating decision to reopen the previously denied claim for service connection for the residuals of a head injury.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for a mood disorder are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2002 & Supp. 2013).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).

New evidence is evidence that has not previously been reviewed by VA adjudicators.  Material evidence is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claim for service connection for the residuals of a head injury was originally denied in a February 10, 2000, rating decision.  The claim was denied as not well grounded because, while the Veteran was treated for a head injury during service, there was no evidence of a chronic disability during service or a link between the claimed headaches and dizzy spells and the inservice head injury.  As additional VA treatment records were associated with the claims file, the claim was readjudicated in a February 15, 2000, rating decision.  The claim was again denied as not well grounded because there remained no link between the claimed headaches and dizzy spells and the inservice head injury.  The Veteran was notified of the decision and of his appellate rights but did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following the decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2013).  Thus, the decision became final.  

Then, the claim was readjudicated in a March 2002 rating decision pursuant to the Veterans Claims Assistance Act (VCAA) of 2000.  The claim was denied because, while there was evidence of a head injury during service, there was no evidence of a chronic disability during service or a link between the claimed headaches and dizzy spells and the inservice head injury.  The Veteran was notified of the decision and of his appellate rights but did not initiate an appeal.  There is no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue.  Thus, that decision became final.  

The pertinent evidence received since the March 2002 denial includes a July 2011 VA examination report which contains the examiner's opinion that the Veteran's hearing loss and tinnitus were at least as likely as not caused by or a result of his duties as a jet engine mechanic or his inservice head injury, which shows that there may be some disability present which is the result of a heady injury in service.

Presuming the credibility of the new evidence, the record now indicates that the Veteran may have residuals of an inservice head injury, to include hearing loss and tinnitus.  The evidence is new, not cumulative, and relates to an unestablished fact necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for the residuals of a head injury is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran claims that he has a psychiatric disorder due to an inservice head injury.  The service medical records show that he suffered a head injury in May 1967.  They also show a diagnosis of nervous tension in February 1969.  

After service, VA medical records show psychiatric problems beginning in August 1990 when the Veteran complained of depressive moods.  In November 1992, he reported a 12-year history of depression.  In December 1992, he reported marital problems and guilt over an extra-marital affair, and was diagnosed with dysthymia.  In January 1994, he reported being depressed for six or seven years, indicated that the extra-marital affair occurred after he and his wife separated in September 1992, and was diagnosed with major depression.  In March 2004, he reported a motor vehicle accident in 2001 when he struck a child who ran out in front of his car.  In March 2010, he reported a suicide attempt in January 2010 when he shot himself under the chin.  In May 2012, he was diagnosed with a mood disorder with psychotic features.

At a September 2010 VA examination, the Veteran stated that his mother was mentally abusive at times but denied any significant problems prior to service.  He was diagnosed with PTSD, adjustment disorder with major depression, and a past history of mood disorder.  The examiner opined that the Veteran's PTSD was not related to service.  The examiner did not provide an opinion on whether the adjustment disorder with major depression was related to service, but opined that the mood disorder can be related to service as depression was documented prior to 2001 when the Veteran was in a motor vehicle accident that resulted in depression.

A May 2013 private psychological assessment shows the Veteran's report of childhood sexual abuse by his mother, but no psychiatric symptoms or emotional issues prior to service.  He reported PTSD symptoms within a week or two of the grenade incident and depressive symptoms sometime after the incident.  He was diagnosed with PTSD and major depressive disorder without psychotic features.  

The Board has considered the evidence, including the service medical records that show that the Veteran suffered a head injury and was later diagnosed with nervous tension.  Although there is no medical documentation of psychiatric problems until 1990, the medical records indicate a history of psychiatric problems dating to as early as 1980 that has been attributed to the inservice head injury.  A VA examiner has opined that the Veteran's mood disorder is related to the inservice head injury.  While the Veteran reported a different childhood history to the examiner than to the private physician in May 2013, he was consistent in denying any psychiatric problems prior to service.

Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that a mood disorder is causally related to active service.  Accordingly, the appeal is granted.  38 C.F.R. § 3.102 (2012); 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim for service connection for the residuals of a head injury is reopened.  To that extent only, the appeal is granted.

Service connection for a mood disorder is granted.


REMAND

The Board finds that further development is needed on the remaining claims on appeal.

With respect to the claim for service connection for residuals of a head injury, the service medical records show that in May 1967 the Veteran was hit by a gas grenade and suffered a 2-inch laceration on the right side of the head that required sutures.  Three days later, the laceration, described as being near the temple, was healing well.  There are no further entries regarding the head injury.  After service, a January 1999 VA treatment note shows complaints of recurrent headaches since a head injury 30 years ago during service.  A February 1999 VA treatment note shows that sometimes the headaches are accompanied by dizziness and lightheadedness.

The Veteran was provided a VA traumatic brain injury (TBI) examination in July 2011.  He reported being hit on the head by a gas grenade during service and drifting in and out of consciousness for a couple of days.  Since that time, he reported smelling gas, dizziness, headaches, and loss of balance.  Examination revealed imbalance with tandem gait, and bilateral hand and head tremors.  There was mildly impaired memory, attention, concentration, or executive functions; mildly impaired judgment; occasionally inappropriate social interaction; mildly slowed motor activity at times due to apraxia; and mildly impaired visual spatial orientation.  The examiner also noted three or more subjective symptoms that mildly interfered with work, instrumental activities of daily living, or relationships; one or more neurobehavioral effects that occasionally interfered with workplace interaction, social interaction, or both but did not preclude them; and occasionally impaired communication.  The examiner opined that the Veteran's claimed residuals were not caused by or a result of his injury in service when he was hit by a gas grenade because the only documented injury was a 2-inch laceration.

While the examiner provided an opinion, the rationale for the opinion was the lack of documentation in the service medical records.  The examiner did not address the Veteran's report of injury and symptomatology since service.  Thus, an opinion that addresses the above should be obtained.  The examiner should also discuss a July 2011 VA audiology examination report which contains the opinion that the Veteran's hearing loss and tinnitus are at least as likely as not caused by or a result of duties as a jet engine mechanic or an inservice head injury, and reports relating a psychiatric disability to the head injury.  While service connection for right ear hearing loss and tinnitus has been granted, the opinion acknowledges the severity of the inservice head injury and raises the question of whether there are other residuals of that injury.  

Prior to requesting the addendum, the AOJ should obtain any outstanding medical records.  The record contains VA treatment notes through July 2013.  Thus, any treatment notes since that time should be obtained.

During the hearing, the Veteran testified that he had been treated for substance abuse due to his head injury at the Chillicothe VA Medical Center (VAMC) two or three years after separation from active service.  As any records of that treatment may be relevant to his claim, an attempt should be made to obtain them.  To ensure that any such records are obtained, the AOJ should request records dating to five years after the Veteran's separation from service.

With respect to left ear hearing loss, the Veteran testified that his left ear hearing had worsened since the July 2011 VA examination.  Although the examiner opined that the bilateral hearing loss was related to service, evaluation at that time did not show hearing loss in the left ear to an extent recognized as a disability for VA purposes.  38 C.F.R. § 3.385 (2013).  Because the Veteran claims that there is worsening, he should be provided another VA examination to determine whether he now has hearing loss disability in the left ear for VA purposes.  

The also Veteran testified that he had an appeal pending with the Social Security Administration (SSA).  He indicated that the appeal was based on his head injury.  As the SSA records may be relevant to his head injury and TDIU claims, an attempt should be made to obtain them.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since July 2013.  Also attempt to obtain any treatment records from the Chillicothe VAMC from February 1970 to February 1975.

2.  Contact the Social Security Administration and request a copy of any decision pertaining to the Veteran and the medical records upon which the decision was based.

3.  Then, schedule the Veteran for a TBI examination with a medical doctor examiner who has not previously examined him.  The examiner must review the claims file and note that review in the report.  The examiner must specifically opine as to whether it is at least as likely as not (50 percent or greater probability) that any claimed impairment, including but not limited to smelling gas, dizziness, headaches, and loss of balance, and the cognitive deficits found during the prior examination are related to the inservice head injury.  The examiner must discuss the Veteran's report of injury and symptomatology since service.  A complete rationale for any opinion expressed must be provided.

4.  Also schedule the Veteran for a VA audiological examination.  The examiner must review the claims file and note that review in the report.  The examiner must provide an opinion on whether any left ear hearing loss is at least as likely as not (50 percent or greater probability) related to active service.  The examiner must consider the July 2011 VA audiological examination report which contains a favorable opinion.  The rationale for all opinions should be provided.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


